BELCHER, Judge.
The conviction is for shoplifting; the punishment, $50 and 15 days in jail.
The appellant and another were charged and tried jointly. In the same charge, the court submitted to the jury the question of the guilt of both parties. The single verdict of the jury found “* * * * the defendant guilty as charged * * *."
It is impossible to determine whether one or both of the parties were found guilty by the jury.
The verdict is fatally defective and requires a reversal. Meyer v. State, 102 Tex. Cr. R. 615, 279 S.W. 460; Davidson v. State, 131 Tex. Cr. R. 215, 97 S.W. 2d 698; Hines v. State, 48 Tex. Cr. R. 24, 85 S.W. 1057; Grayson v. State, 152 Tex. Cr. R. 62, 211 S. W. 2d 749; 42 Tex. Jur. 468, Sec. 367.
The judgment is reversed and the cause is remanded.
Opinion approved by the Court.